DETAILED ACTION
This communication is a non-final, first office action on the merits on patent application 16636876, filed 02/05/2020, which is a national stage entry of PCT/US2017/053347 with an International Filing Date of 09/26/2017. Attorney docket P116552PCT2-US assigned to Intel Corp. 
Applicant’s election without traverse of invention I in the reply filed on 4/12/21 is acknowledged.  Applicant correctly notes that claim 18 was erroneously identified as a method claim, so properly did not withdraw it..
The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 13 and 16 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prism shaped electrode must be shown or the feature  canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4-11, 13, 16 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites a capacitor insulator and a two layer dielectric stack.  There is no support for a 3 layer dielectric/insulator system in the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5 and 13 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims  5 and 13 recite a “surface area of a transverse cross section.” It is not clear what is being measured, because a cross section does not create a surface, unless the device is being physically cut.  Examiner suggests “cross sectional area.”  In addition it is not clear what dimension is being measured because a transverse cross section could be any area. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Lee et al. (U.S. 2015/0061074).

As for claim 1,
Lee teaches in figure 18 a device assembly comprising: 
a substrate (10); and a non-planar capacitor (100) over the substrate, 
the non-planar capacitor comprising a first capacitor electrode (110), 
a second capacitor electrode (130), and 
a capacitor insulator (120/140) between the first and second capacitor electrodes, wherein: 
at least one of the first and second capacitor electrodes is shaped as a cylinder or a prism extending away from the substrate (lower electrodes is a pillar/cylinder shape [0082]), and 
the first capacitor electrode (26) is at least partially encompassed by a dielectric stack (120/140 covers the top, outside and inner surfaces) comprising a layer of a first dielectric material and a layer of a second dielectric material, different from the first dielectric material, the second dielectric material comprising aluminum and nitrogen (may be Aln and TiO [0043,0044]).  Examiner notes that “partially encompass” will be interpreted to mean “overlaps a portion of”  in this set of claims. 

As for claim 2,
Lee teaches the device assembly according to claim 1, wherein the first capacitor electrode is an inner electrode and the second capacitor electrode is an outer electrode (the upper electrode is on the outsides, so may be considered an outer electrode).  

As for claim 3,
Lee teaches the device assembly according to claim 2, wherein the dielectric stack is the capacitor insulator (a MIM capacitor, [0040]).  

As for claim 4,
Lee teaches the device assembly according to claim 2, wherein the second capacitor electrode at least partially encompasses the dielectric stack (covers the outside surface in figure 18).  

As for claim 5,
Lee teaches the device assembly according to claim 2, and that a surface area of a transverse cross-section of the first capacitor electrode is between 25 and 2500 square nanometers. The thickness of the electrode is 1-50 ang, or 01.-5 nm. [0012]. The horizontal dimension of the vertical cross section must be at greater than two  thicknesses wide to allow for the hollow portion, so the cross section may be at least 0.1x.2 to 5 x 10 nm.   
In addition, the cross sectional area is a are result-dependent variable. Generally, differences in dimensions  will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") Here the size of the electrode depends on the design requirement for capacitance, the area available and the strength to support the vertical portions.  It would have been obvious to one skilled in the art to design an electrode in the range claimed. 

As for claim 7,
Lee teaches the device assembly according to claim 1, and Lee teaches that the first capacitor electrode is an outer electrode and the second capacitor electrode is an inner electrode (in this claim, the first electrode would be 140 and the second electrode would be 110). 

As for claim 8,
 The device assembly according to claim 7, wherein the first capacitor electrode at least partially encompasses the second capacitor electrode (covers the outside surface in figure 18).  

As for claim 9,
Lee teaches the he device assembly according to claim 7, wherein the first capacitor electrode at least partially encompasses the capacitor insulator (shown in figure 18), and the capacitor insulator at least partially encompasses the second 

As for claim 10,
Lee teaches the device assembly according to claim 7,  wherein  the capacitor insulator comprises a high-k dielectric material. ([0083]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over lee in view of Lee.

As for claim 6,
Lee teaches the device assembly according to claim 2, but does not teach that a thickness of the second capacitor electrode is between 5 and 50 nanometers. 
However, the second electrode thickness is a result dependent variable and depends on the electrical requirements of the device such as the needed capacitance and strength required to support the above structure.   It would have been obvious to 

As for claim 13,
Lee teaches the device assembly according to claim 7, but does not teach a surface area of a transverse cross-section of the second capacitor electrode is between 25 and 1600 square nanometers.  
However, the second electrode surface area is a result dependent variable and depends on the electrical requirements of the device such as the needed capacitance and strength required to support the above structure.   It would have been obvious to one skilled in the art to design an electrode in the range claimed. 
See the analysis under claim 5. 

As for claim 16,
Lee teaches the device assembly according to claim 1, but does not teach that  a thickness of the layer of the first dielectric material or the second dielectric material is between 5 and 100 nanometers,
However, dielectric thickness of a capacitor is a result dependent variable which depends on the capacitance and the dielectric constant of the material chosen.  It would have been obvious to one skilled to select a thickness in the range claimed without an unexpected result. See analysis in claim 5.  


Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over lee in view of Lee et al  (U.S. 2004/0000687), here called Lee687.

As for claim 11,
Lee teaches the device assembly according to claim 7, but does not teach the capacitor insulator comprises a thin-film ferroelectric material.  
However, Lee687 teaches in figure 4, a capacitor with a ferroelectric material (240) [0025].
It would have been obvious to one skilled in the art at the effective filing date of this application use a ferroelectric dielectric in the device of Lee in order to use the capacitor an FRAM capacitor, which has a high speed, low power consumption and retention without power. (Lee687 [0004]) One skilled in the art would have combined these elements with a reasonable expectation of success.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over lee in view of Schafer et al. (U.S.  6,140,177)

As for claim 18,
Lee teaches the device assembly according to claim 1, but does not teach an aspect ratio of the non-planar capacitor is higher than 10.  
However Schafer teaches a high aspect ratio capacitor (20:1)  [co3 ln25].
It would have been obvious to one skilled in the art at the effective filing date of this application to form the capacitors with a high aspect ratio in order to achieve the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN A BODNAR/           Examiner, Art Unit 2893